     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.1 Page 1 of 11



1      WILSON TURNER KOSMO LLP
       VICKIE E. TURNER (106431)
2      ROBERT K. DIXON (262252)
       OLIVIA J. MINER (306546)
3      DAVID M. MIDDLETON (321385)
       402 West Broadway, Suite 1600
4      San Diego, California 92101
       Telephone: (619) 236-9600
5      Facsimile: (619) 236-9669
       E-mail: vturner@wilsonturnerkosmo.com
6      E-mail: rdixon@wilsonturnerkosmo.com
       E-mail: ominer@wilsonturnerkosmo.com
7      Email: dmiddleton@wilsonturnerkosmo.com
8      Attorneys for Defendant
       BMW OF NORTH AMERICA, LLC
9
10
                                 UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
13
       HA NGUYEN,                                   Case No. ***'20CV2432 JLS BLM
14
                    Plaintiff,                      DEFENDANT BMW OF NORTH
15                                                  AMERICA, LLC’S NOTICE OF
             v.                                     REMOVAL OF ACTION UNDER
16                                                  28 U.S.C. §§ 1332, 1441, and 1446
       BMW OF NORTH AMERICA, LLC; and
17     DOES 1 to 10, inclusive,       Complaint Filed: October 1, 2020
18                  Defendants.
19
             TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO ALL
20
       PARTIES AND THEIR ATTORNEYS OF RECORD:
21
             PLEASE TAKE NOTICE that Defendant BMW of North America, LLC
22
       (“BMW NA”) hereby removes this action from the Superior Court of the State of
23
       California, County of San Diego, to the United States District Court for the Southern
24
       District of California, pursuant to 28 U.S.C. Sections 1332 (diversity), 1441(a), and
25
       1446. BMW NA sets forth the following facts in support of its Notice of Removal:
26
       ///
27
       ///
28
       ///                          -1-                         Case No. ***
       DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                 ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.2 Page 2 of 11



1                                 REMOVAL IS PROPER BASED ON
2                                     DIVERSITY JURISDICTION
3             A.     Procedural and Factual Background
4             1.     On October 1, 2020, Plaintiff Ha Nguyen (“Plaintiff”) filed a civil action
5      in the Superior Court of the State of California, County of San Diego – North County,
6      entitled Ha Nguyen v. BMW of North America, LLC, et al., Case No. 37-2020-
7      00035211-CU-BC-NC (the “Complaint”).              Plaintiff’s Complaint is attached as
8      Exhibit A to the Declaration of Robert K. Dixon, filed concurrently herewith.
9             2.     The Complaint alleges breach of warranty claims under the Song-Beverly
10     Consumer Warranty Act (“Song-Beverly”) as well as claims under the Business and
11     Professions Code § 17200 (“UCL”). Plaintiff’s four causes of action stem from
12     Plaintiff’s   purchase    of   a   used    2014     BMW     435i    Convertible,   VIN
13     WBA3T3C56EP737521 (the “Subject Vehicle”) on August 2, 2017. The Complaint
14     does not allege the amount in controversy.         (See generally, Compl.)    However,
15     Plaintiff does specifically seek, among other alleged remedies, “civil penalty of two
16     times Plaintiff’s actual damages.” (Id. ¶ 10.)
17            3.     BMW NA has thirty (30) days from the date of service or receipt of a
18     copy of the Complaint to remove a case. 28 U.S.C. § 1446(b). BMW NA was served
19     with a copy of the original complaint on November 13, 2020, and the thirty (30) day
20     deadline is December 14, 2020. This Notice of Removal is therefore timely filed. The
21     Summons and Complaint served on BMW NA is attached as Exhibit B to the
22     Declaration of Robert K. Dixon
23            4.     On December 10, 2020, BMW NA timely filed and served its Answer to
24     the Complaint in San Diego County Superior Court. BMW NA’s Answer is attached
25     as Exhibit C to the Declaration of Robert K. Dixon.
26            5.     The Retail Installment Sale Contract - Simple Finance Charge (With
27     Arbitration Provision) (“Purchase Agreement”) for the Subject Vehicle notes that the
28
                                    -2-                         Case No. ***
       DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                 ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.3 Page 3 of 11



1      total sale price of the vehicle was $50,371.60. A true and correct copy of the Purchase
2      Agreement is attached as Exhibit D to the Declaration of Robert K. Dixon. 1
3            6.     This is a civil action over which this Court has original jurisdiction under
4      the provisions of 28 U.S.C. Section 1332, and may be removed to this Court by BMW
5      NA pursuant to 28 U.S.C. § 1441(a), because it is a civil action between citizens of
6      different states and the matter in controversy herein exceeds the sum or value of
7      Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.
8                         COMPLETE DIVERSITY OF CITIZENSHIP EXISTS
9            7.     As set forth below, complete diversity exists between Plaintiff and the
10     named defendant, BMW NA.
11           8.     Upon information and belief, at the time of the filing of the Complaint
12     and this Notice of Removal, Plaintiff was and still is a citizen of California. While the
13     Complaint is silent as to Plaintiff’s place of residence, the Purchase Agreement notes
14     that she resides in San Diego, California. (See Ex. D.) Plaintiff’s residence is prima
15     facie evidence that she is domiciled in California for purposes of residency. See, e.g.,
16     State Farm v. Dyer, 19 F.3d 514, 519 (10th Cir. 1994); Barrera v. W. United Ins. Co.,
17     567 F.App’x 491, 492 n.1 (9th Cir. 2014); District of Columbia v. Murphy, 314 U.S.
18     441, 455 (1941).
19           9.     BMW NA is the only named defendant. The Complaint also names
20     Does. (See Ex. A.) But citizenship for these unnamed defendants is disregarded for
21     purposes of removal. See 28 U.S.C. § 1441(a).
22           10.    BMW NA is a limited liability company. For purposes of diversity
23     jurisdiction, the citizenship of a limited liability company is the citizenship of its
24
25     1
        BMW NA requests that the Court take judicial notice of the Purchase Agreement.
26     See Fed.R.Evid. 201(d) (“The court may take judicial notice at any stage of the
       proceeding.”) (emphasis added). The Purchase Agreement is referenced in the
27     Complaint. (See Compl. at ¶ 4.) See Neilson v. Union Bank of California, N.A., 290
28     F. Supp. 2d 1101, 1114–15 (C.D. Cal. 2003) (permissible to take judicial notice of
       contracts referenced in the complaint.) -3-                              Case No. ***
        DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                       ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.4 Page 4 of 11



1      members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
2      Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state in which its
3      owners/members are citizens.”).
4            11.     BMW NA, at the time this action was commenced, was and still is a
5      limited liability company organized under the laws of the State of Delaware, with its
6      principal place of business in the State of New Jersey, and was not and is not
7      organized under the laws of the State of California, wherein this action was brought.
8      (Dixon Decl. ¶ 5.) The sole member of BMW NA is BMW (US) Holding Corp.,
9      which was and still is organized under the laws of the State of Delaware, with its
10     principal place of business in the State of New Jersey, and was not and is not
11     organized under the laws of the State of California, wherein this action was brought.
12     (Id.) Thus, BMW (US) Holding Corp. and BMW NA are citizens of Delaware and
13     New Jersey. See 28 U.S.C. § 1332(c)(1) (instructing that “a corporation shall be
14     deemed to be a citizen of every State and foreign state by which it has been
15     incorporated and of the State or foreign state where it has its principal place of
16     business”).
17           12.     While Plaintiff alleges that BMW NA is doing business in the State of
18     California, Plaintiff’s failure to plead BMW NA’s accurate citizenship is not grounds
19     for denying or delaying removal jurisdiction. KDY, Inc. v. Hydroslotter Corp., 2008
20     WL 4938281 (N.D. Cal. 2008). BMW NA is not a citizen of the State of California.
21           13.     The U.S. Supreme Court has held that a corporation’s “principal place of
22     business” under the federal diversity jurisdiction statute, 28 U.S.C. Section 1332
23     (c)(l), refers to a corporation’s “nerve center” or “the place where the corporation’s
24     high level officers direct, control, and coordinate the corporation’s activities.” Hertz
25     Corp. v. Friend, 130 S. Ct. 1181, 1186 (2010). The Supreme Court noted that “in
26     practice[,]” the nerve center will “normally be the place where the corporation
27     maintains its headquarters.” Id. at 1192.
28
                                    -4-                         Case No. ***
       DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                 ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.5 Page 5 of 11



1             14.    Accordingly, for purposes of diversity, BMW NA is a citizen of
2      Delaware (its state of incorporation) as well as New Jersey (its principal place of
3      business).   Complete diversity therefore exists between the parties because only
4      Plaintiff is a California citizen.
5              THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED
6             15.    The amount in controversy in this action exceeds $75,000, exclusive of
7      interest and costs. See 28 U.S.C. § 1332.
8             16.    While the Complaint is silent as to the total amount in controversy, it
9      notes that “Plaintiff suffered damages … [of] not less than $25,000.00” (Compl. ¶ 9.)
10     It also notes that seeks “civil penalty of two times Plaintiff’s actual damages,” a
11     refund of “the entire purchase price,” “disgorgement of improper fees,” unspecified
12     injunctive relief, among other damages. (Id. ¶¶ 10, 16, 17, 25.) The fact that a
13     complaint fails to specify the total of amount of damages in a dollar amount does not
14     deprive the Court of jurisdiction. Absent the facial showing from the complaint, the
15     Court may consider facts averred in the removal petition. See Abrego v. Dow Chem.
16     Co., 443 F.3d 676, 690 (9th Cir. 2006); Simmons v. PCR Tech., 209 F. Supp. 2d 1029,
17     1031-35 (N.D. Cal. 2002) (holding that plaintiff’s damage claim, including lost
18     wages, lost earning capacity, medical expenses, emotional distress, and attorney’s
19     fees, was enough to put the amount in controversy above $75,000).
20            17.    In determining whether a complaint meets the $75,000 threshold
21     requirement to remove a matter to federal court based on diversity jurisdiction, see 28
22     U.S.C. Section 1332(a), a Court must consider the aggregate amount of all the claims,
23     not the amount involved in each individual claim. See Campbell v. Hartford Life Ins.
24     Co., 825 F. Supp. 2d 1005, 1008 (E.D. Cal. 2011) (diversity statute confers
25     jurisdiction over entire action, not just specific claims alleged in complaint and,
26     therefore, claims of single plaintiff are aggregated in order to satisfy amount in
27     controversy).
28
                                    -5-                         Case No. ***
       DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                 ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.6 Page 6 of 11



1            18.    BMW NA disputes that it is liable for any damages whatsoever to
2      Plaintiff. Nevertheless, BMW NA can demonstrate that the amount in controversy
3      exceeds $75,000 under the “preponderance of the evidence” standard.                   See
4      Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). The standard
5      requires only that the removing party present evidence that “it is more likely than not”
6      that the amount in controversy is satisfied. Id.
7            19.    Plaintiff alleges breach of express and implied warranties under Song-
8      Beverly as well as UCL claims. Plaintiff also seeks monetary damages and injunctive
9      relief. (See Compl., Ex. A to Dixon Decl.) Specifically, Plaintiff alleges the Subject
10     Vehicle developed defects during the warranty period and BMW NA was unable to
11     conform the vehicle to the applicable warranties. (See Compl. at ¶¶ 6-7.) Based on
12     the allegations, Plaintiff is seeking a statutory repurchase in addition to other damages.
13     (See generally, Compl.) Plaintiff is also seeking diminution in value due to the
14     Subject Vehicle’s alleged defect, and she assert that the Subject Vehicle current
15     “value is de minimis.” (Id. ¶ 16.)
16           20.    Song-Beverly provides for restitution, which is the “amount equal to the
17     actual price paid or payable by the buyer . . . and including any collateral charges such
18     as sales or use tax, license fees, registration fees, and other official fees, plus any
19     incidental damages to which the buyer is entitled under Section 1794, including, but
20     not limited to, reasonable repair, towing, and rental car costs actually incurred by the
21     buyer.” Cal. Civ. Code § 1793.2(d)(2)(B).
22           21.    Based on Plaintiff’s Purchase Agreement, a statutory repurchase—not
23     including attorneys’ fees, costs, and possible consequential damages—would be
24     $50,371.60. (Dixon Decl. at ¶ 8; see also Purchase Agreement attached as Exhibit D
25     to Dixon Decl.) Based on the Purchase Agreement, Plaintiff’s alleged actual damages
26     are at least $38,914.40. (Dixon Decl. at ¶ 9.)
27           22.    Song-Beverly further provides for civil penalty damages. See Cal. Civ.
28     Code § 1794(c). The civil penalty can be a maximum of two times the amount of
                                             -6-                        Case No. ***
       DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                     ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.7 Page 7 of 11



1      Plaintiff’s actual damages. Id. This Court as well as other California District Courts
2      have repeatedly acknowledged civil penalties are included in the amount in
3      controversy calculus. See e.g., Zeto v. BMW of N. America, LLC, 2020 WL 6708061,
4      at *4 (S.D. Cal. Nov. 16, 2020) (finding that civil penalties were not speculative and
5      should be included); Rashid v. BMW of N America, LLC, 2020 WL 5640734, at *2
6      (S.D. Cal. Sep. 22, 2020); Park v. Jaguar Land Rover North America, LLC (S.D. Cal.,
7      July 1, 2020, No. 20-CV-00242-BAS-MSB) 2020 WL 3567275, at *3; see also Brady
8      v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002) (holding
9      that “there is good reason to include the Song–Beverly Act’s civil penalty of up to two
10     times the amount of actual damages in the amount in controversy.”); Chabner v.
11     United Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 2000) (noting that
12     treble damages authorized by state statute could have been taken into account when
13     determining the amount in controversy); Romo v. FFG Ins. Co., 397 F. Supp. 2d 1237,
14     1240 (C.D. Cal. 2005) (holding civil penalties available under the Song-Beverly Act
15     could be considered in determining whether consumer satisfied amount in controversy
16     requirement under Magnuson-Moss Warranty Act for federal question jurisdiction).
17           23.    Here, Plaintiff seeks “a civil penalty two times Plaintiff’s actual”
18     pursuant to Civil Code Sections 1794(c) and (e). (See Compl. ¶¶ 10–11 and 17.)
19     Plaintiff alleges that he is entitled to a civil penalty of two times Plaintiff’s actual
20     damages because BMW’s failure to comply with the Song-Beverly Act was “willful”
21     because BMW “refused to promptly replace the Vehicle or make restitution.” (Id. ¶
22     10.) Plaintiff also alleges that BMW “does not maintain a qualified third-party dispute
23     resolution process which substantially complies with Civil Code section 1793.22.”
24     (Id. ¶ 11.) Accordingly, based on the amount of Plaintiff’s alleged actual damages (at
25     least $38,914.40), the maximum civil penalty in this case would be approximately
26     $77,828.80. (See Compl. ¶ 10.)
27           24.    Civil penalties here are not speculative and should be included to
28     determine the amount in controversy because the Complaint’s contains multiple
                                            -7-                        Case No. ***
       DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                     ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.8 Page 8 of 11



1      references to Plaintiff’s desire to seek a civil penalty in addition to other damages.
2      (See Compl. ¶¶ 10–11 and 17.) In fact, the amount of controversy analysis may
3      include civil penalty damages if they are recoverable under state law. See Davenport
4      v. Mut. Ben. Health & Acc. Ass’n, 325 F.2d 785, 787 (9th Cir. 1963); Brady v.
5      Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002) (including
6      Song-Beverly Act civil penalty damages in the amount in controversy analysis).
7      “While courts may need to be wary of punitive damages inflating the amount in
8      controversy as a general concern, not much scrutiny is needed when the Song-Beverly
9      Act expressly states the contours of the damages, and Plaintiff requests that amount.”
10     See Zeto v. BMW of N. America, LLC, 2020 WL 6708061, at *4 (S.D. Cal. Nov. 16,
11     2020). In addition, based on discovery Plaintiff served along with his complaint,
12     Plaintiff will likely rely on BMW’s denial of the prelitigation repurchase request to
13     demonstrate entitlement to a civil penalty award based on BMW’s alleged willful
14     avoidance of its Song-Beverly obligations. (See Dixon Decl. ¶ 10.) A true and
15     correct copy of Plaintiff’s Request for Admissions to Defendant, Set One is attached
16     as Exhibit E to the Declaration of Robert K. Dixon.
17           25.    Song-Beverly also allows for the recovery of attorney’s fees. See Cal.
18     Civ. Code § 1794(d). Reasonable estimates of attorney’s fees are also included in the
19     calculation. Id. at 1011; Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th
20     Cir. 1998) (“[W]here an underlying statute authorizes an award of attorney’s fees,
21     either with mandatory or discretionary language, such fees may be included in the
22     amount in controversy.”].)    Additionally, the Courts have determined that future
23     attorney’s fees—not just attorney’s fees as of the date of removal—are included when
24     calculating a reasonable estimate of a plaintiff’s attorney’s fees. See Fritsch v. Swift
25     Trans. Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018).
26           26.    Plaintiff seeks actual attorney’s fees, reasonably incurred, in addition to
27     the damages set forth above. (See Compl. p. 6.) In warranty matters, similar to this
28     case, plaintiff’s counsel routinely seek attorney’s fee awards based on an hourly fee of
                                                   -8-                           Case No. ***
        DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                         ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
     Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.9 Page 9 of 11



1      $500, and the total amount of attorney’s fees in warranty matters brought pursuant to
2      Song-Beverly regularly exceed $15,000. (Dixon Decl. ¶¶ 11-12.) The Southern
3      District of California, for example, has awarded more than $35,000 in attorney’s fees
4      in a Song-Beverly case that was settled before trial. See Johnson v. FCA US LLC, No.
5      3:17-CV-0536-AJB-BGS, 2019 WL 3891148, at *6 (S.D. Cal., Aug. 19, 2019).
6            27.    Based on the costs associated with Plaintiff’s purchase of the Subject
7      Vehicle as stated in the Purchase Agreement coupled with the civil penalty demand, if
8      Plaintiff were to prevail on his claims under Song-Beverly she would be awarded
9      statutory repurchase in the amount of approximately $50,371.60 and a one-time civil
10     penalty of $50,371.60. Furthermore, more likely than not, attorney’s fees alone will
11     far exceed $15,000. (See Dixon Decl. at ¶ 9.) Based on the cost of the Subject
12     Vehicle reflected in the Purchase Agreement, Plaintiff’s damages would easily surpass
13     the $75,000 requirement. (See Dixon Decl. ¶ 9.)          The amount in controversy
14     requirement is therefore satisfied.
15           28.    Plaintiff also seeks injunctive relief and restitution. (Compl. at ¶ 25.)
16     “‘In actions seeking declaratory or injunctive relief, it is well established that the
17     amount in controversy is measured by the value of the object of the litigation.’” Cohn
18     v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (quoting Hunt v. Washington
19     State Apple Advertising Comm'n, 432 U.S. 333, 347 (1997)). This action concerns the
20     Subject Vehicle, which had an agreed upon value at the time of purchase of
21     $50,371.60. (Purchase Agreement). Further, while the Complaint does not specify
22     the type of injunctive relief sought, it appears Plaintiff wants the Court to take
23     appropriate action to ensure future compliance with applicable laws, and as such, the
24     additional costs associated with complying with the injunctive relief should also be
25     considered to determine the amount in controversy. (Compl. ¶ 25.) See In re Ford
26     Motor Co./ Citibank (So. Dakota), N.A., 264 F.3d 952, 958 (9th Cir. 2001) (“the test
27     for determining the amount in controversy is the pecuniary result to either party which
28     the judgment would directly produce”); see also BEM I, L.L.C. v. Anthropologie, Inc.,
                                               -9-                            Case No. ***
        DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                     ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
 Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.10 Page 10 of 11



1    301 F.3d 548, 553 (7th Cir. 2002) (cost to defendant of complying with injunctive
2    relief may be considered in determining amount-in-controversy for purposes of
3    removal).
4          29.    Accordingly, BMW NA has established that it is more likely than not that
5    the amount in controversy exceeds $75,000.2
6                  THE OTHER REQUIREMENTS OF REMOVAL ARE MET
7          30.    This Notice of Removal is being filed within thirty (30) days after BMW
8    NA’s receipt of the Complaint in this action. (See Dixon Decl. ¶ 3.) Thus, this Notice
9    of Removal is timely filed under 28 U.S.C. § 1446(b).
10         31.    This Notice of Removal is being filed within one (1) year of the
11   commencement of this action and therefore is timely under 28 U.S.C. Section 1446(c).
12   (See Dixon Decl. ¶ 2.)
13         32.    Removal to this Court is proper as the Superior Court of the State of
14   California, County of San Diego, where this action was originally filed, is located
15   within this district. Thus, venue is proper under 28 U.S.C. Section 84 because this is
16   the “district and division within which such action is pending.” See 28 U.S.C. §
17   1446(a).
18         33.    A true and correct copy of all other process, pleadings, and orders served
19   in this action at the time of the removal and known to BMW NA are attached as
20   Exhibit F to the Declaration of Robert K. Dixon. Pursuant to 28 U.S.C. Section
21   1446(a), and to the best of BMW NA’s knowledge, Exhibits A through F constitute all
22   the process, pleadings, and orders served in this action at the time of this removal.
23
24   2
       No statement or reference contained herein shall constitute an admission of liability
25   or a suggestion that Plaintiff will or could actually recover any damages or penalties
     based upon the allegations contained in the Complaint or otherwise. Lewis v. Verizon
26   Communs., Inc., 627 F.3d 395, 400 (9th Cir. 2010) (“The amount in controversy is
27   simply an estimate of the total amount in dispute, not a prospective assessment of
     defendant’s liability … [t]o establish the jurisdictional amount, [defendant] need not
28   concede liability for the entire amount”).
                                                 -10-                           Case No. ***
      DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
                      ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
 Case 3:20-cv-02432-JLS-BLM Document 1 Filed 12/14/20 PageID.11 Page 11 of 11



1          34.     Counsel for BMW NA certifies that it will file a copy of this Notice of
2    Removal with the Clerk of the Superior Court of the State of California, County of
3    San Diego, and give notice to counsel for Plaintiff.
4          35.     If any question arises as to the propriety of the removal of this Action,
5    BMW NA respectfully requests the opportunity to submit a brief and present oral
6    argument in support of its position that this case is removable.
7          For the forgoing reasons, BMW NA respectfully requests that this action be
8    removed from the Superior Court of the State of California, for the County of San
9    Diego, to this Court for all purposes, including trial.
10   Dated:      December 14, 2020       WILSON TURNER KOSMO LLP
11
12                                       By:    s/ Robert K. Dixon
13                                              VICKIE E. TURNER
                                                ROBERT K. DIXON
14                                              OLIVIA J. MINER
                                                DAVID M. MIDDLETON
15                                              Attorneys for Defendant
                                                BMW OF NORTH AMERICA, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
                                 -11-                         Case No. ***
     DEFENDANT BMW OF NORTH AMERICA, LLC’S NOTICE OF REMOVAL OF
               ACTION UNDER 28 U.S.C. §§ 1332, 1441, and 1446
